
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 433
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2011
			Mrs. Bachmann (for
			 herself and Ms. Bass of California)
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Adoption Day and National Adoption Month by promoting national awareness of
		  adoption and the children in foster care awaiting families, celebrating
		  children and families involved in adoption, recognizing current programs and
		  efforts designed to promote adoption, and encouraging people in the United
		  States to seek improved safety, permanency, and well-being for all
		  children.
	
	
		Whereas there are over 423,000 children in the foster care
			 system in the United States, and more than 114,000 of whom are waiting for
			 families to adopt them;
		Whereas 56 percent of the children in foster care are age
			 10 or younger;
		Whereas the average length of time a child spends in
			 foster care is more than 2 years;
		Whereas for many foster children, the wait for a
			 permanent, adoptive, “forever” family in which they are loved, nurtured,
			 comforted, and protected seems endless;
		Whereas the number of youth who “age out” of the foster
			 care system by reaching adulthood without being placed in a permanent home has
			 increased by more than 55 percent since 1999, as more than 27,000 foster youth
			 aged out of foster care during 2010;
		Whereas every day loving and nurturing families are
			 strengthened and expanded when committed and dedicated individuals make an
			 important difference in the life of a child through adoption;
		Whereas while 3 in 10 people in the United States have
			 considered adoption, a majority of them have misconceptions about the process
			 of adopting children from foster care and the children who are eligible for
			 adoption;
		Whereas 71 percent of those who have considered adoption
			 consider adopting children from foster care above other forms of
			 adoption;
		Whereas 45 percent of people in the United States believe
			 that children enter the foster care system because of juvenile delinquency,
			 when in reality the vast majority of children in the foster care system were
			 victims of neglect, abandonment, or abuse;
		Whereas 46 percent of people in the United States believe
			 that foster care adoption is expensive, when in reality there is no substantial
			 cost for adopting from foster care, and financial support in the form of an
			 adoption assistance subsidy is available to adoptive families of eligible
			 children adopted from foster care and continues after the adoption is finalized
			 until the child is 18, so that income will not be a barrier to becoming a
			 parent to a foster child who needs to belong to a family;
		Whereas significant tax credits are available to families
			 who adopt children with special needs;
		Whereas the Department of Health and Human Services,
			 Administration for Children and Families, in a partnership with the Ad Council,
			 supports a national recruitment campaign for adoptive parents;
		Whereas the Collaboration to AdoptUsKids features a
			 photolisting Web site for waiting foster children and prospective adoptive
			 families at www.adoptuskids.org, and in Spanish at www.adopte1.org;
		Whereas National Adoption Day is a collective national
			 effort to find permanent, loving families for children in the foster care
			 system;
		Whereas since the first National Adoption Day in 2000,
			 over 30,000 children have joined forever families during National Adoption
			 Day;
		Whereas in 2010, adoptions were finalized for 4,800
			 children through National Adoption Day events in all 50 States, the District of
			 Columbia, and Puerto Rico;
		Whereas National Adoption Month celebrates the gift of
			 adoption, recognizing the adoptive and foster families who share their hearts
			 and homes with children in need, and raises awareness of the need for families
			 for the many waiting children, particularly older children and teens, children
			 of color, members of sibling groups, and children with physical and emotional
			 challenges; and
		Whereas November 2011 is National Adoption Month and
			 November 19, 2011, is National Adoption Day, and activities and information
			 about both are available at www.childwelfare.gov/adoption/nam/activities.cfm:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Adoption Day and National Adoption Month;
			(2)recognizes that
			 every child in foster care deserves a permanent and loving family; and
			(3)encourages the
			 citizens of the United States to consider adoption of children in foster care
			 who are waiting for a permanent, loving family.
			
